730 So.2d 313 (1999)
Gary L. ROBBINS, Appellant,
v.
The STATE of Florida, Appellee.
No. 97-3043
District Court of Appeal of Florida, Third District.
February 3, 1999.
*314 Bennett H. Brummer, Public Defender, and Lisa Walsh, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Lara J. Edelstein, Assistant Attorney General, for appellee.
Before JORGENSON, GERSTEN, and SHEVIN, JJ.
PER CURIAM.
The appellant's failure to object following a three-week delay in trial, occasioned by his quarantine in jail due to a case of chicken pox, precludes him from complaining about the delay for the first time on appeal. See Carmichael v. State, 715 So.2d 247 (Fla. 1998). Moreover, there is no evidence that the appellant suffered any prejudice as a result of the continuance. Further, we deny the appellant's challenge to his sentence pursuant to the "Gort" Act, ch. 95-182, Laws of Florida, contending the Act violates the single subject rule of the Florida Constitution. See Higgs v. State, 695 So.2d 872 (Fla. 3d DCA 1997); but see Thompson v. State, 708 So.2d 315 (Fla. 2d DCA) (holding that the "Gort" Act does violate the single subject rule) rev. granted, 717 So.2d 538 (Fla.1998). We certify conflict with Thompson, 708 So.2d at 315. The appellant's remaining points are without merit.
Affirmed.